 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9                                                      Case No. 1:18-cv-01022-DAD-SKO (PC)
10    SCOTT K. RICKS,
                                                        FINDINGS AND RECOMMENDATIONS
                         Plaintiff,                     FOR PLAINTIFF TO PROCEED ONLY ON
11                                                      COGNIZABLE RETAILATION AND
                                                        CONDITIONS OF CONFINEMENT CLAIM
12           v.                                         AGAINST C. DAVIS AND THAT ALL
                                                        OTHER CLAIMS BE DISMISSED
13    C. DAVIS,
                                                        (Doc. 1)
14                       Defendant.
                                                        TWENTY-ONE (21) DAY DEADLINE
15

16

17                                               FINDINGS

18          Plaintiff, Scott K. Ricks, is a former state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. This action, which was originally filed in state court, was

20   removed to this court by Defendant, Correctional Officer C. Davis. (Doc. 1.) A screening order

21   issued on March 20, 2019, which found Plaintiff stated cognizable claims for retaliation in

22   violation of the First Amendment and based on his conditions of confinement in violation of the

23   Eighth Amendment in the Complaint (“the Screening Order”). (Doc. 9.) The order allowed

24   Plaintiff to either proceed on these claims, or to file an amended complaint if he desired to

25   attempt to cure deficiencies identified in his pleading. (Id.) Plaintiff was given twenty-one (21)

26   days to file an amended complaint or a notification that he desired to proceed on the claims found

27   cognizable. (Id.) That order indicated that Plaintiff’s failure to file a response would result in

28   recommendation that he be allowed to proceed only on the claims identified as cognizable and
                                                       1
 1   that recommendation would issue to dismiss all other claims with prejudice. (Id.)
 2            Although more than the allowed time has passed, Plaintiff has filed neither an amended
 3   complaint, nor a notice indicating his election to proceed only on the cognizable claims. This
 4   action should therefore proceed solely on Plaintiff’s retaliation and conditions of confinement
 5   claims against Defendant C. Davis found cognizable in the Screening Order.
 6
                                          RECOMMENDATION
 7
              It is HEREBY RECOMMENDED that, for the reasons set forth in the March 20, 2019
 8
     Screening Order and based on the above sequence of events, Plaintiff be allowed to proceed
 9
     solely on his claims for retaliation in violation of the First Amendment and for being subjected to
10
     conditions of confinement in violation of the Eighth Amendment against Correctional Officer C.
11
     Davis, and that all other claims be dismissed with prejudice.
12
              These Findings and Recommendations will be submitted to the United States District
13
     Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within
14
     twenty-one (21) days after being served with these Findings and Recommendations, Plaintiff
15   may file written objections with the Court. The document should be captioned “Objections to
16   Magistrate Judge=s Findings and Recommendations.” Plaintiff is advised that failure to file
17   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
18   Wheeler, 772 F.3d 834, 839 (9th Cir. Nov. 18, 2014) (citing Baxter v. Sullivan, 923 F.2d 1391,
19   1394 (9th Cir. 1991)).
20
21   IT IS SO ORDERED.

22   Dated:     April 23, 2019                                   /s/   Sheila K. Oberto                .
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                      2
